DETAILED ACTION
This action is in response to applicant’s amendment filed on 23 March 2022.  Claims 1-21 are now pending in the present application.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
 Claim 21 is recites the limitations “…selecting a transmit power sharing mode from a plurality of transmit power modes…configuring, based on the selected transmit power sharing mode…” in line(s) 6 et seq. of the claim.
Regarding claim 21, the limitations present an independent and/or distinguishable aspect of the claims that clearly differs from the originally presented invention.  Note 1, applicant in the remarks section on pg. 8, 1st full par., recites “…New claim 21 has been added.  Support for amendments and new claim is found…[0026]…” which is an indication that applicant has introduced new subject matter not originally presented and orig. spec. on pp. 11-12, [0026] discloses different embodiments.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by i et al. (hereinafter Yi) (US 2019/0357264 A1).
Regarding claims 1 and 19, Yi discloses a method for managing transmit power for multiple radio access technologies (RATs) at a user equipment (UE), the method comprising: 
determining whether a first scheduled transmission using a first RAT of the UE overlaps in time with at least a second scheduled transmission using at least a second RAT of the UE { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11), where the system provides communication that overlaps ; Note 1 - The claim limitation includes alternative language “…whether…” that can be interpreted as not determining that a first scheduled transmission overlaps in time with a second scheduled transmission. };  
responsive to the first and second scheduled transmissions overlapping in time, allocating transmit power to the first RAT and the second RAT based on a first data type of a first set of data associated with the first scheduled transmission and a second data type of a second set of data associated the second scheduled transmission { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }; and 
configuring, based on the allocated transmit power, a transmitter of the VE with a first transmit power level for the first scheduled transmission using the first RAT and a second transmit power level for second scheduled transmission using the second RAT { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11), where the system provides communication that overlaps (see pg. 5, [0071, lines 6-8), and the system provides a UE that supports both NR (e.g., first RAT) and LTE (e.g., second RAT) and dynamically/flexibly allocate and share resources of RATs (NR and LTE) for dual connectivity (see pg. 5, [0071, lines 1-8; 0069; pp. 3-4, [0051, lines 5-10; 0059-0060, 0056]; Figs. 5-8 & 11), and the UE perform rate matching (i.e., UE managing) to change the bandwidth to support simultaneous (or dual connectivity) communication in the same (overlapping) frequency or frequency band (see pg. 4, [0059]; pg. 5, [0071, lines 1-8]; Figs. 5-6 & 11), and the system describes the NR UE performing rate matching if (i.e., interpreted as a point in time) data and/or control information is scheduled on the overlapped portion with LTE, in other words, NR data/control and LTE data/control are transmitted via bandwidth resources (see pg. 5, [0071, lines 6-8]; pg. 7, [0106]) }.
Regarding claims 2 and 20, Yi discloses the method of claim 1, wherein allocating transmit power to the first RAT and the second RAT comprises: determining whether at least one of the first data type and the second data type is designated as a priority data type; and responsive to determining that at least one of the first data type and the second data type is designated as a priority data type, allocating transmit power to the first RAT and the second RAT according to a power transmit priority associated with the at least one of the first data type and the second data type { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 3, Yi discloses the method of claim 2, further comprising: responsive to the first data type being designated as a lower priority than the second data type, allocating transmit power to the first RAT and the second RAT by: determining whether the second data type is designated as a higher priority than the first data type; and responsive to the second data type being designated as a higher priority: determining a first transmit power required by the second RAT; allocating the transmit power to the second RAT; determining a second transmit power available for the first RAT based on the first transmit power allocated to the second RAT; and allocating the second transmit power to the first RAT { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 4, Yi discloses the method of claim 1, wherein allocating transmit power to the first RAT and the second RAT comprises: determining whether the first data type is designated as a higher priority than the second data type; and responsive to the first data type being designated as a higher priority: determining a first transmit power required by the first RAT; allocating the first transmit power to the first RAT; determining a second transmit power available for the second RAT based on the first transmit power allocated to the first RAT; and allocating the second transmit power to the second RAT { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 5, Yi discloses the method of claim 4, further comprising: determining the first transmit power based on a maximum allowed transmit power for the UE and a maximum allowed transmit power for the first RAT { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 6, Yi discloses the method of claim 5, further comprising: determining the second transmit power based on a difference between the first transmit power and the maximum allowed transmit power for the UE { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 7, Yi discloses the method of claim 1, wherein allocating transmit power to the first RAT and the second RAT comprises: determining whether the second data type is designated as a higher priority than the first data type; and responsive to the second data type being designated as a higher priority: determining a first transmit power required by the second RAT; allocating the first transmit power to the second RAT; determining a second transmit power available for the first RAT based on the first transmit power allocated to the second RAT; and allocating the second transmit power to the first RAT { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 8, Yi discloses the method of claim 7, further comprising: determining the first transmit power based on a maximum allowed transmit power for the UE and a maximum allowed transmit power for the second RAT { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 9, Yi discloses the method of claim 8, further comprising: determining the second transmit power based on a difference between the first transmit power and the maximum allowed transmit power for the UE { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 10, Yi discloses the method of claim 1, wherein allocating transmit power to the first RAT and the second RAT comprises: determining that the first data type and the second data type are designated as non-priority data types; and responsive to the first and second data types being designated as non-priority data types, allocating transmit power to the first RAT and the second RAT according to an equal power-sharing policy { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 11, Yi discloses the method of claim 10, wherein allocating transmit power to first RAT and the second RAT according to the equal power-sharing policy is further responsive to the first RAT and the second RAT being employed in a split bearer configuration { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 12, Yi discloses the method of claim 10, wherein allocating transmit power to the first RAT and the second RAT according to the equal power-sharing policy comprises: equally allocating a same specified amount of transmit power to each of the first RAT and the second RAT based on a maximum transmit power set for the UE { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }. 
Regarding claim 13, Yi discloses the method of claim 10, wherein allocating transmit power to the first RAT and the second RAT according to the equal power-sharing policy comprises: determining that only the first scheduled transmission comprises data to be transmitted; and responsive to only the first scheduled transmission comprises data to be transmitted, allocating, based on a maximum transmit power set for the UE, a total amount of transmit power to the first RAT required for transmitting the first scheduled transmission { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 14, Yi discloses the method of claim 10, wherein allocating transmit power to the first RAT and the second RAT according to the equal power-sharing policy comprises: determining that only the second scheduled transmission comprising data to be transmitted; and responsive to only the second scheduled transmission comprising data to be transmitted, allocating, based on a maximum transmit power set for the UE, a total amount of transmit power to the second RAT required for transmitting the second scheduled transmission { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 15, Yi discloses the method of claim 1, wherein allocating transmit power to the first RAT and the second RAT comprises: determining that the first data type and the second data type are designated as non-priority data types; and responsive to the first and second data types being designated as non-priority data types, allocating transmit power to the first RAT and the second RAT according to closed loop power control requirements of the first RAT and the second RAT, respectively { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 16, Yi discloses the method of claim 15, wherein allocating transmit power to the first RAT further comprises: allocating the transmit power to the first RAT based on a maximum transmit power set for the UE and a ratio of a first transmit power required for the first scheduled transmission to a second transmit power required for the second scheduled transmission { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 17, Yi discloses the method of claim 15, wherein allocating transmit power to the second RAT further comprises: allocating the transmit power to the second RAT based on a maximum transmit power set for the UE and a ratio of a first transmit power required for the second scheduled transmission to a second transmit power required for the first scheduled transmission { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.
Regarding claim 18, Yi discloses the method of claim 1, wherein the first RAT is a Fourth Generation Long-Term Evolution RAT and the second RAT is a Fifth Generation New Radio RAT { (see pp. 3-4, [0051-0052]; pg. 5, [0071]; Figs. 1-6 & 11) }.

Response to Arguments
 	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
17 June 2022